                            UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH DAKOTA
                                 CENTRAL DIVISION

               Mark A. Moreno, United States Magistrate Judge Presiding

 Courtroom Deputy - CJH                               Recorded by – FTR
 Courtroom - PR BC                                    Date – April 15, 2019
 U.S. Probation Officer – Stephanie Roberts

                                        3:19-CR-30041-RAL

 UNITED STATES OF AMERICA,

                   Plaintiff,                                 Michael J. Elmore

                      vs.

 FRANCIS STANFORD STRICKER,

                 Defendant.                                  Matthew M. Powers



 Time Hearing Set to Begin: 2:30 p.m.        Time Hearing Began: 2:32 p.m.
 Defendant’s Age: 47                         Education: GED + Associate’s Degree

INITIAL APPEARANCE (3 mins)
Defendant received a copy of the Indictment with a penalty page and understands the allegations
and maximum possible penalties

Defendant advised of right to remain silent and to counsel

Court finds Defendant qualifies for appointment of counsel under CJA.
   Federal Public Defender's Office appointed effective April 15, 2019

DETENTION HEARING (14 mins.)
Mr. Powers presents release plan and proffers and remarks in support thereof.

Mr. Elmore presents remarks and proffers in opposition to Defendant’s request for release
 3:19-CR-30041-RAL                                                          Date – April 15, 2019
                                                                                         Page - 2

The Court rules, based on the findings made on the record, that Defendant’s request for release
is granted. Defendant may be released on a PR basis, with conditions. Defendant shall submit
to a pretrial release interview prior to leaving today.

ARRAIGNMENT (5 mins.)
Defendant advised of and/or understands the charges and maximum possible penalties
Defendant advised of constitutional and statutory rights
Defendant waives reading of Indictment
Defendant enters plea of not guilty to the charge contained in the Indictment and requests a
jury trial

Court in Recess at 2:54 p.m.
Time in Court: 22 mins.
